            Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 1 of 22




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JOSE LOPEZ, individually and on behalf of
  others similarly situated,

                                     Plaintiff,                      COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  CHA PA'S NOODLES AND GRILL CORP.                                29 U.S.C. § 216(b)
  (D/B/A CHA PA'S NOODLES AND GRILL),
  MICHAEL LIEN, JENNY LIEN, and ALEX                                    ECF Case
  DOE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Jose Lopez (“Plaintiff Lopez” or “Mr. Lopez”), individually and on behalf of

 others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C., upon

 his knowledge and belief, and as against Cha Pa's Noodles and Grill Corp. (d/b/a Cha Pa's Noodles

 and Grill), (“Defendant Corporation”), Michael Lien, Jenny Lien, and Alex Doe, (“Individual

 Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Lopez is a former employee of Defendants Cha Pa's Noodles and Grill Corp.

(d/b/a Cha Pa's Noodles and Grill), Michael Lien, Jenny Lien, and Alex Doe.

       2.       Defendants own, operate, or control a Vietnamese restaurant, located at 314 W 52nd

St, New York, NY 10019 under the name “Cha Pa's Noodles and Grill”.
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 2 of 22




       3.      Upon information and belief, individual Defendants Michael Lien, Jenny Lien, and

Alex Doe, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Lopez was employed as a delivery worker at the restaurant located at 314 W

52nd St, New York, NY 10019.

       5.      At all times relevant to this Complaint, Plaintiff Lopez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

and failed to pay Plaintiff Lopez appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Lopez the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.      Regardless, at all relevant times, Defendants paid Plaintiff Lopez at a rate that was

lower than the required tip-credit rate.

       9.      Defendants’ conduct extended beyond Plaintiff Lopez to all other similarly situated

employees.

       10.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Lopez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       11.     Plaintiff Lopez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards



                                                   -2-
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 3 of 22




Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       12.        Plaintiff Lopez seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       13.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Lopez’s state law claims under 28 U.S.C.

§ 1367(a).

       14.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Vietnamese restaurant located in this district. Further, Plaintiff Lopez was employed by

Defendants in this district.

                                                   PARTIES

                                                     Plaintiff

       15.        Plaintiff Jose Lopez (“Plaintiff Lopez” or “Mr. Lopez”) is an adult individual

residing in Queens County, New York.

       16.        Plaintiff Lopez was employed by Defendants at Cha Pa's Noodles and Grill from

approximately June 28, 2016 until on or about July 14, 2020.



                                                    -3-
                Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 4 of 22




          17.     Plaintiff Lopez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                                Defendants

          18.     At all relevant times, Defendants owned, operated, or controlled a Vietnamese

restaurant, located at 314 W 52nd St, New York, NY 10019 under the name “Cha Pa's Noodles and

Grill”.

          19.     Upon information and belief, Cha Pa's Noodles and Grill Corp. (d/b/a Cha Pa's

Noodles and Grill) is a domestic corporation organized and existing under the laws of the State of

New York. Upon information and belief, it maintains its principal place of business at 314 W 52nd

St, New York, NY 10019.

          20.     Defendant Michael Lien is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Michael Lien is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Michael Lien

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Lopez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

          21.     Defendant Jenny Lien is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Jenny Lien is sued individually in

her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Jenny Lien

possesses operational control over Defendant Corporation, an ownership interest in Defendant



                                                    -4-
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 5 of 22




Corporation, and controls significant functions of Defendant Corporation. She determines the wages

and compensation of the employees of Defendants, including Plaintiff Lopez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       22.     Defendant Alex Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Alex Doe is sued individually in his

capacity as a manager of Defendant Corporation. Defendant Alex Doe possesses operational control

over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff Lopez,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       23.     Defendants operate a Vietnamese restaurant located in the Hell's Kitchen

neighborhood in Midtown Manhattan.

       24.     Individual Defendants, Michael Lien, Jenny Lien, and Alex Doe, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

       25.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       26.     Each Defendant possessed substantial control over Plaintiff Lopez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect




                                                  -5-
                Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 6 of 22




to the employment and compensation of Plaintiff Lopez, and all similarly situated individuals,

referred to herein.

          27.     Defendants jointly employed Plaintiff Lopez (and all similarly situated employees)

and are Plaintiff Lopez’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

          28.     In the alternative, Defendants constitute a single employer of Plaintiff Lopez and/or

similarly situated individuals.

          29.     Upon information and belief, Individual Defendants Michael Lien and Jenny Lien

operate Defendant Corporation as either an alter ego of themselves and/or failed to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                 a) failing to adhere to the corporate formalities necessary to operate Defendant

                    Corporation as a Corporation,

                 b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                    by, amongst other things, failing to hold annual meetings or maintaining

                    appropriate corporate records,

                 c) transferring assets and debts freely as between all Defendants,

                 d) operating Defendant Corporation for their own benefit as the sole or majority

                    shareholders,

                 e) operating Defendant Corporation for their own benefit and maintaining control over

                    this corporation as a closed Corporation,

                 f) intermingling assets and debts of their own with Defendant Corporation,




                                                     -6-
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 7 of 22




              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       30.       At all relevant times, Defendants were Plaintiff Lopez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Lopez, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Lopez’s services.

       31.       In each year from 2016 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       32.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       33.       Plaintiff Lopez is a former employee of Defendants who was employed as a delivery

worker.

       34.       Plaintiff Lopez seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                           Plaintiff Jose Lopez

       35.       Plaintiff Lopez was employed by Defendants from approximately June 28, 2016 until

on or about July 14, 2020.

       36.       Defendants ostensibly employed Plaintiff Lopez as a delivery worker.




                                                   -7-
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 8 of 22




       37.     Plaintiff Lopez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       38.     Plaintiff Lopez’s work duties required neither discretion nor independent judgment.

       39.     From approximately June 28, 2016 until on or about August 2016, Plaintiff Lopez

worked from approximately 11:00 a.m. until on or about 4:00 p.m., Mondays through Fridays

(typically 25 hours per week).

       40.     From approximately September 1, 2016 until on or about December 2016, Plaintiff

Lopez worked from approximately 11:00 a.m. until on or about 10:30 p.m. to 10:45 p.m., 5 days a

week (typically 57.5 to 58.75 hours per week).

       41.     From approximately January 2017 until on or about March 15, 2020, Plaintiff Lopez

worked from approximately 11:00 a.m. until on or about 10:30 p.m. to 10:45 p.m., 4 days a week

and from approximately 11:00 a.m. until on or about 4:00 p.m., 1 day a week (typically 51 to 52

hours per week).

       42.     From approximately March 16, 2020 until on or about July 14, 2020, Plaintiff Lopez

worked from approximately 11:00 a.m. until on or about 8:30 p.m., 4 days a week (typically 38 hours

per week).

       43.     From approximately June 28, 2016 until on or about December 2016, Defendants

paid Plaintiff Lopez his wages in cash.

       44.     From approximately 2017 until on or about March 15, 2020 and from approximately

May 2020 until on or about July 14, 2020, Defendants paid Plaintiff Lopez his wages by check.

       45.     From approximately March 16, 2020 until on or about April 2020, Defendants paid

Plaintiff Lopez his wages by personal check.




                                                 -8-
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 9 of 22




       46.     From approximately June 28, 2016 until on or about December 2016, Defendants

paid Plaintiff Lopez $7.50 per hour (for all hours worked up to 50).

       47.     From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Lopez $8.00 per hour (for all hours worked up to 50).

       48.     From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Lopez $9.00 per hour for 40 hours and $13.50 per hour for additional hours worked over

40 (for all hours worked up to 50).

       49.     From approximately January 2019 until on or about March 15, 2020, Defendants paid

Plaintiff Lopez $10.00 per hour for 40 hours and $15.00 per hour for additional hours worked over

40 (for all hours worked up to 50).

       50.     From approximately March 16, 2020 until on or about April 2020, Defendants paid

Plaintiff Lopez a fixed salary of $240 per week.

       51.     From approximately May 2020 until on or about July 14, 2020, Defendants paid

Plaintiff Lopez $10.00 per hour.

       52.     Plaintiff Lopez’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       53.     For example, Defendants required Plaintiff Lopez to work an additional 1 hour and a

half to 1 hour and 45 minutes past his scheduled departure time four days a week, and did not pay

him for the additional time he worked.

       54.     Although defendants granted Plaintiff Lopez a 10 to 15-minute break, Defendants did

not give Plaintiff Lopez a set schedule, rather, Plaintiff Lopez took a break whenever he got a break

from deliveries.




                                                   -9-
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 10 of 22




       55.      From approximately June 28, 2016 until on or about April 2020, Plaintiff Lopez was

not required to keep track of his time, nor to his knowledge, did the Defendants utilize any time

tracking device such as punch cards, that accurately reflected his actual hours worked.

       56.      On a number of occasions, Defendants required Plaintiff Lopez to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.

       57.      In addition, in order to get paid, Plaintiff Lopez was required to sign a document in

which Defendants misrepresented the hours that he worked per week.

       58.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Lopez regarding overtime and wages under the FLSA and NYLL.

       59.      Defendants did not provide Plaintiff Lopez an accurate statement of wages, as

required by NYLL 195(3).

      60.       In fact, Defendants adjusted Plaintiff Lopez’s paystubs so that they reflected

inaccurate wages and hours worked.

      61.       Defendants did not give any notice to Plaintiff Lopez, in English and in Spanish

(Plaintiff Lopez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      62.       Defendants required Plaintiff Lopez to purchase “tools of the trade” with his own

funds—including three bicycles, a helmet, a tire change and bicycle maintenance.

                                  Defendants’ General Employment Practices

      63.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Lopez (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.



                                                 - 10 -
            Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 11 of 22




      64.      Plaintiff Lopez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      65.      Defendants’ pay practices resulted in Plaintiff Lopez not receiving payment for all

his hours worked, and resulted in Plaintiff Lopez’s effective rate of pay falling below the required

minimum wage rate.

      66.      Defendants habitually required Plaintiff Lopez to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      67.      Plaintiff Lopez and all other tipped workers were paid at a rate that was lower than

the lower tip-credit rate by Defendants.

      68.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Lopez and other tipped workers as tipped employees, and paid them at a rate that was lower than the

lower tip-credit rate when they should have classified them as non-tipped employees and paid them

at the minimum wage rate.

      69.      Defendants failed to inform Plaintiff Lopez who received tips that Defendants

intended to take a deduction against Plaintiff Lopez’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      70.      Defendants failed to inform Plaintiff Lopez who received tips, that his tips were being

credited towards the payment of the minimum wage.

      71.      Defendants failed to maintain a record of tips earned by Plaintiff Lopez who worked

as a delivery worker for the tips he received. Defendants’ time keeping system did not reflect the

actual hours that Plaintiff Lopez worked.




                                                 - 11 -
            Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 12 of 22




      72.      Defendants    willfully   disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      73.      On a number of occasions, Defendants required Plaintiff Lopez to sign a document

the contents of which he was not allowed to review in detail. Defendants required Plaintiff Lopez to

sign a document that reflected inaccurate or false hours worked. Defendants paid Plaintiff Lopez his

wages in a combination of check, personal check and cash.

      74.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      75.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Lopez (and similarly situated individuals) worked, and

to avoid paying Plaintiff Lopez properly for his full hours worked.

      76.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      77.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Lopez and other similarly situated former workers.

      78.      Defendants failed to provide Plaintiff Lopez and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum



                                                - 12 -
            Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 13 of 22




wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      79.      Defendants failed to provide Plaintiff Lopez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      80.       Plaintiff Lopez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      81.      At all relevant times, Plaintiff Lopez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.




                                                  - 13 -
                Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 14 of 22




      82.          The claims of Plaintiff Lopez stated herein are similar to those of the other

employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      83.          Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      84.          At all times relevant to this action, Defendants were Plaintiff Lopez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Lopez (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      85.          At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      86.          Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          87.      Defendants failed to pay Plaintiff Lopez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      88.          Defendants’ failure to pay Plaintiff Lopez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      89.          Plaintiff Lopez (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                    - 14 -
            Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 15 of 22




                                 SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      90.      Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      91.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Lopez (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      92.      Defendants’ failure to pay Plaintiff Lopez (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      93.      Plaintiff Lopez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      94.       Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      95.      At all times relevant to this action, Defendants were Plaintiff Lopez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Lopez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      96.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Lopez less than the minimum wage.

      97.      Defendants’ failure to pay Plaintiff Lopez the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.



                                                - 15 -
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 16 of 22




      98.       Plaintiff Lopez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      99.       Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      100.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Lopez overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      101.      Defendants’ failure to pay Plaintiff Lopez overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      102.      Plaintiff Lopez was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      103.      Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      104.      Defendants failed to pay Plaintiff Lopez one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Lopez’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      105.      Defendants’ failure to pay Plaintiff Lopez an additional hour’s pay for each day

Plaintiff Lopez’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.



                                                - 16 -
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 17 of 22




      106.      Plaintiff Lopez was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      107.      Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      108.      Defendants failed to provide Plaintiff Lopez with a written notice, in English and in

Spanish (Plaintiff Lopez’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      109.      Defendants are liable to Plaintiff Lopez in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      110.      Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      111.      With each payment of wages, Defendants failed to provide Plaintiff Lopez with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;



                                                 - 17 -
             Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 18 of 22




name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      112.      Defendants are liable to Plaintiff Lopez in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      113.      Plaintiff Lopez repeats and realleges all paragraphs above as though fully set forth

herein.

      114.      Defendants required Plaintiff Lopez to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      115.      Plaintiff Lopez was damaged in an amount to be determined at trial.



                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Lopez respectfully requests that this Court enter judgment against

 Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency




                                                 - 18 -
         Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 19 of 22




of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Lopez and the FLSA Class

members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Lopez and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Lopez’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Lopez and the FLSA Class members;

        (f)    Awarding Plaintiff Lopez and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiff Lopez and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Lopez;

        (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Lopez;



                                               - 19 -
         Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 20 of 22




       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Lopez;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Lopez’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Lopez;

       (m)     Awarding Plaintiff Lopez damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Lopez damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Lopez liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Lopez and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Lopez and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal




                                                - 20 -
        Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 21 of 22




is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)    All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff Lopez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       August 25, 2020

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:              /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 21 -
          Case 1:20-cv-06877-LGS Document 1 Filed 08/25/20 Page 22 of 22

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 E 42"^ Street, Suite 4510                                                            Telephone:(212)317-1200
New York, New York 10165                                                                 Facsimile:(212)317-1620


 Faillace@employmentcompliance.com



                                                                      July 13, 2020
 BY HAND




 TO:     Clerk of Court,


I hereby consent to join this lawsuit as a party plaintiff.
(Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                Jose Lopez


Legal Representative / Abogado:               Michael Faillace & Associates. P.C


Signature / Firma:


Date / Fecha:                                  13 de iulio de 2020




                          Certified as a minority-owned business in the State of New York
